at
poe Par, i

RON B
fee. UNICALLY Fee.

Case 1:19-cv-09326-GBD-GWG Document 42 Filed O2Ke2 1, RES am =)
; Laat Ragen :
j : hehe | 1 MEN? i

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

wee ee ee ee ee Re eR ee Be ee ee ee ee ee ee xX
STEPHEN S. EDWARDS,

Plaintiff,

. MEMORANDUM DECISION
-against- : AND ORDER

BARCLAYS SERVICES CORPORATION, a Delaware : 19 Civ. 9326 (GBD) (GWG)
Corporation d/b/a Barclays Bank Delaware, :

Defendant. :
-e ee eee ee ee ee ee ee ee x

GEORGE B. DANIELS, United States District Judge:

Pro se Plaintiff Stephen S. Edwards brought this action against Defendant Barclays
Services Corporation, a Delaware Corporation doing business as Barclays Bank Delaware
(“Barclays”), for alleged violations of the Fair Debt Collection Practices Act (“FDCPA”), 15
U.S.C. § 1692k(d), and for “bad faith.” (Compl., ECF No. 1.) On June 24, 2020, this Court
adopted Magistrate Judge Gabriel W. Gorenstein’s Report and Recommendation, granting
Defendant’s motion to dismiss the complaint for failure to state a claim pursuant to Federal Rule
of Civil Procedure 12(b)(6), and awarded Barclays “its reasonable expenses in moving to dismiss”
pursuant to Rule 11 (the “June 24, 2020 Decision”). Edwards v. Barclays Servs. Corp., No. 19
Civ. 9326 (GBD)(GWG), 2020 WL 3446870, at *5 (S.D.N.Y. June 24, 2020). On July 15, 2020,
Barclays filed a motion for attorneys’ fees. (See Not. of Mot. for Attorney Fees, ECF No. 25.) In
response, Plaintiff filed a motion to deny legal fees. (Mot. to Deny Legal Fees to Barclays Bank
Because Federal Questions Remain & Because Judgment is Frivolous (“Plaintiffs Mot.”), ECF
No. 33.) Subsequently, Barclays filed its reply on August 13, 2020. (Def. Barclays Bank
Delaware’s Reply in Supp. of Pet. for Attorney’s Fees and Opp’n to Pl.’s Mot. to Deny Legal Fees,

ECE No. 34.)

 

 
Case 1:19-cv-09326-GBD-GWG Document 42 Filed 02/18/21 Page 2 of 5

Before this Court is Magistrate Judge Gorenstein’s October 13, 2020 Report and
Recommendation (the “Report”), recommending that this Court grant Defendant’s motion for
attorneys’ fees.! (Report, ECF No. 38, at 5.) Magistrate Judge Gorenstein advised the parties that,
pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule Civil Procedure 72(b), failure to file timely
objections to the Report would constitute a waiver of any objections on appeal. (/d. at 6.)

On October 27, 2020, Plaintiff filed a document entitled “Motion to Deny Barclays Legal
Fees of $7,368.00 and for Judge Gorenstein to Recuse Himself for Frivolous Conduct Vacate
Dismissal Remand to New Judge for Jury Trial to Preserve Due Process.”” (See ECF No. 39.)
Having reviewed the Report, as well as Plaintiff's objections, this court ADOPTS the Report in
full.

I. LEGAL STANDARDS
A. Reports and Recommendations.

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). The district
court must review de novo the portions of a magistrate judge’s report and recommendation to
which a party properly objects. 28 U.S.C. § 636(b)(1)(C). Under de novo review, the district court

must “arrive at its own, independent conclusion” regarding those portions of the report to which

 

' The relevant factual and procedural background is set forth in greater detail in Magistrate Judge
Gorenstein’s May |, 2020 Report and Recommendation, see Edwards v. Barclays Servs. Corp., 2020 WL
2087749, at *1-2 (S.D.N.Y. May 1, 2020), and is incorporated by reference herein,

* This Court construes Plaintiffs motion as his timely objections to Magistrate Judge Gorenstein’s Report.
To the extent Plaintiffs motion can be construed as a third motion for reconsideration, such a motion ts
improper and is DENIED for the reasons stated in this Court’s Memorandum Decision and Order dated
June 24, 2020, (ECF No. 18), and the subsequent Order dated July 6, 2020, (ECF No. 21). Similarly,
Plaintiff's motion for oral argument regarding fraud upon the court is DENIED for the same reasons. (See
Mot. for Oral Argument Regarding Fraud Upon the Court, ECF No. 35.)

2

 

 
Case 1:19-cv-09326-GBD-GWG Document 42 Filed 02/18/21 Page 3 of 5

objections are made. Nelson v. Smith, 618 F. Supp. 1186, 1189-90 (S.D.N.Y. 1985) (citation
omitted).

Those portions of a report to which no or “merely perfunctory” objections are made are
reviewed for clear error. See Edwards v. Fischer, 414 F. Supp. 2d 342, 346-47 (S.D.N.Y. 2006)

“ce

(citations omitted). The clear error standard also applies if a party’s “objections are improper—
because they are ‘conclusory,’ ‘general,’ or ‘simply rehash or reiterate the original briefs to the
magistrate judge.’” Stone v. Comm’r of Soc. Sec., No. 17 Civ. 569 (RJS), 2018 WL 1581993, at
*3 (S.D.N.Y. Mar. 27, 2018) (citation omitted). Clear error is present when “upon review of the
entire record, [the court is] ‘left with the definite and firm conviction that a mistake has been
committed.’” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation omitted).

B. Pro Se Plaintiffs.

Submissions of pro se litigants are read liberally and interpreted to “raise the strongest
arguments that they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir.
2006) (citation omitted). While the review of a pro se complaint for sufficiency requires such
“special solicitude,” Hogan v. Fischer, 738 F.3d 509, 515 (2d Cir. 2013) (quoting Hill v. Curcione,
657 F.3d 116, 122 (2d Cir. 2011)), the pleadings of these plaintiffs must still “contain factual
allegations sufficient to raise a right to relief above the speculative level,” Dawkins v. Gonyea, 646
F. Supp. 2d 594, 603 (S.D.N.Y. 2009) (quoting Twombly, 550 U.S. at 555).

I. DEFENDANT’S MOTION FOR ATTORNEYS’ FEES IS GRANTED

As an initial matter, Plaintiffs objections fail to address the substance of the Report or its
legal reasoning, makes conclusory allegations, and presents arguments that rehash arguments

previously rejected by this Court. Therefore, Plaintiff's objections are overruled, and this Court

reviews the Report for clear error.

 

 

 
Case 1:19-cv-09326-GBD-GWG Document 42 Filed 02/18/21 Page 4of 5

Magistrate Judge Gorenstein appropriately recommends that Barclays should be awarded
attorneys’ fees in the amount of $7,368 for the 23.2 hours expended by Barclays’ attorneys in
connection with Barclays’ motion to dismiss.*? (Report at 5.) First, Magistrate Judge Gorenstein
correctly points out that the hourly rate set for each attorney is reasonable. (/d. at 3.) Barclays
was represented by four attorneys of Reed Smith, LLP, an international law firm. Ud.) The
attorneys billed substantially discounted rates before Barclays knew it would be reimbursed for its
attorneys’ fees.* (Report at 3-4.) Second, as Magistrate Judge Gorenstein correctly notes, the
number of hours expended by each attorney is reasonable because the hours expended are in
connection with Barclays’ well-written memoranda of law successfully dismissing this action.
(Report at 4-5.) Barclays’ attorneys submitted sufficiently detailed invoices, that included entries
made “at or near the time of their stated date, and the timekeepers reporting their time had a
professional, ethical, and business duty to record their time accurately.”° (/d. at 4 (citing White
Decl. 4.18.) Plaintiff does not oppose the hourly rates, or the number of hours sought by Barclays.

Accordingly, as Magistrate Judge Gorenstein correctly recommends, Barclays is awarded

$7,368 in attorneys’ fees.° (Report at 5.)

 

3 On June 24, 2020, this Court adopted Magistrate Judge Gorenstein’s recommendation to award Barclays
its attorneys’ fees because Plaintiff is a “serial litigator,” who has “previous experience with the doctrine
of res judicata in prior actions” so he “was fully aware that the current case was frivolous and vexatious.”
(June 24, 2020 Decision, at 9-10.) Moreover, Plaintiff has exhibited a “pattern of hostile and harassing
behavior” in the present case “despite having been admonished by the Minnesota district court” for similar
behavior in Plaintiff's previously filed lawsuit. Ud.)

4 Because Mr. White only affirms the rate of $290 per hour, this Court awards fees based on this rate as
opposed to the slightly higher rate billed during October 2019. (See Report at 3 (citing Exhibit 1, ECF No.
26-1, at 108~111.)

> Barclays has not sought reimbursement for the hours charged in the portions of the invoices that are
redacted entries. (See Report at 4 n.4 (citing Decl. of Brandon T. White tn Support of Attorneys’ Fees and
Expenses (“White Dec!.”), ECF No. 26, {§ 14, 16-17).)

° Asa result of the finding in footnote 3, the award is $40 less than the amount requested by Barclays. (See
Report at 5 n.5.)

 
Case 1:19-cv-09326-GBD-GWG Document 42 Filed 02/18/21 Page 5 of5

I. CONCLUSION
Magistrate Judge Gorenstein’s Report is ADOPTED. Defendant’s motion for attorneys’
fees, (ECF No. 25), is GRANTED. Plaintiff's motions in opposition, (ECF Nos. 35 and 39), which
have been considered as objections, are DENIED.

Dated: New York, New York

February 17, 2021
SQO-ORDERED.

RA i, Deo yaad

GEGRGPB. DANIELS
United States District Judge

 

 
